MOORE, Circuit Judge
(concurring):
On January 16, 1979 we affirmed by order Judge Conner’s opinion in Withers v. Teachers Retirement System, 447 F.Supp. 1248 (S.D.N.Y., 1978), aff’d by order, 595 F.2d 1210 (2d Cir. 1979). Judge Conner considered at length all of the facts which underlie Kirshner’s allegations. He found that the Teachers Retirement System Trustees had not breached their fiduciary duties to the TRS beneficiaries. It is unlikely that Kirshner will be able to prove that the Trustees have violated the securities laws.
Since Kirshner will have to establish at trial that the Trustees did breach their fiduciary duties, overcoming at least the stare decisis effect of Withers, I think that a rehearing at this time would be a waste of judicial energy.